DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:  
The present application is identified as a continuation of U.S. Patent Appl. No. 16/776,647 (hereinafter “the ‘647 application”), but a priority claim to the ‘647 application does not appear to be present in the “Cross-Reference to Related Applications” section of the specification.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,155,931 (hereinafter “the ‘931 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.  
Regarding claims 1 and 6, claim 1 of the ‘931 patent recites all of the limitations recited in claims 1 and 6 of the instant application.  
Regarding claims 2-5, claims 2-4 of the ‘931 patent recite all of the limitations recited in claims 2-5 of the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2016/0268129 to Mori, et al. (hereinafter “Mori”) in view of U.S. Patent Appl. Publ. No. 2016/009065 to Okayama, et al. (“Okayama”). 
Regarding claim 1, Mori teaches a method of manufacturing a group-III nitride crystal (see, e.g., the Abstract, Figs. 1-20, and entire reference) comprising: 
preparing a seed substrate (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] as well as Example 1 in ¶¶[0108]-[0112] which teach providing a seed crystal (22) on a substrate support (13)); and 
supplying a group-III element oxide gas and a nitrogen element-containing gas at a supersaturation ratio (Po/Pe) greater than 1, wherein the Po is a supply partial pressure of the group-II element oxide gas, and the Pe is an equilibrium partial pressure of the group-III element oxide gas such that a first reaction and a second reaction are in equilibrium (see, e.g., Fig. 18 and Example 7 in ¶¶[0124]-[0126] which teach embodiments in which Ga2O gas is supplied at a partial pressure of 42, 147, and 230 Pa in order to obtain GaN growth rates of 26, 74, and 104 m/h with the resulting GaN crystalline layers (24) exhibiting an XRC FWHM of 104, 115, and 108 arc-sec, respectively; in this case, since GaN (24) crystal growth occurs on the substrate (22), the ratio Po/Pe is necessarily greater than 1),
in the first reaction, the group-III nitride crystal is generated from the group-III element oxide gas and the nitrogen element-containing gas, and in the second reaction, a group-III element gas is generated from decomposition reaction of the group-III element oxidation gas (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] which teach that the GaN crystal (24) is grown from a Ga2O gas and a nitrogen-containing gas such as ammonia (NH3) as precursors with Ga being generated from decomposition of the Ga2O gas)
then, growing a group-III nitride crystal on the seed substrate (see, e.g., Figs. 2 & 4 and ¶¶[0064]-[0096] which teach that a GaN crystal (24) is grown on the substrate (22)).
Mori does not explicitly teach that the supersaturation ratio Po/Pe is greater than 1 and equal to or less than 5.  However, in Example 7 at Table 2 and ¶¶[0124]-[0126] Mori teaches that GaN (24) growth is performed using H2O/H2/N2 and NH3/H2/N2 process gases identical to those utilized in Examples 2 and 3 of the instant application.  Then in ¶[0077] Mori further teaches that the partial pressure of the Group III metal oxidation product gas (101a) may be supplied under pressure in the range of 105 to 1.5×107 Pa or under reduced pressure in the range of 10 to 105 Pa.  As noted supra, in Fig. 18 and Example 7 in ¶¶[0124]-[0126] Mori teaches that as the Ga2O partial pressure increases from 42 to 147 Pa, the growth rate increases from 26 to 74 m/h while the XRC FWHM increases from 104 to 115.  In Examples 2 and 3 of the instant application, a Po/Pe ratio of 1.3 and 3.4 produced growth rates of 43 and 61 m/h with a polycrystal density of 4 and 896 number/cm2, respectively.  Accordingly, a person of ordinary skill in the art would look to the teachings of Mori and would be motivated to utilize routine experimentation to systematically vary the Ga2O partial pressure from, for example, 42 to 230 Pa for a given temperature and set of H2O/H2/N2 and NH3/H2/N2 flow rates in order to optimize the growth rate, defect density, and crystalline quality necessary for a particular application.  In the process of optimizing the Ga2O partial pressure to produce a targeted growth rate in the range of 26 and 104 m/h with the desired crystalline quality and defect density, the Po/Pe ratio of Ga2O would necessarily fall within the claimed range of 1 to 5 as a result of being optimized for that particular set of growth conditions.  Furthermore, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a Po/Pe ratio in the range of between 1 and 5, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  This is further exemplified by at least Figs. 1-2 and ¶¶[0043]-[0079] of Okayama which teach an analogous system and method for the growth of GaN from Group III-oxide and nitrogen-containing gases.  In ¶[0060] Okayama specifically teaches that the ratio of the partial pressure of a gas at a certain temperature to the pressure where the substance can be present as a gas at the temperature is designated as the supersaturation degree and the supersaturation degree x1 of the mixed gas at the temperature achieved by the substrate heater preferably satisfies the relationship 1 < x1 < 1.2 in order for deposition to occur on the substrate.  Thus, crystal growth can be prevented from being deposited on other than the seed substrate since deposition will not occur in areas where the supersaturation degree x1 is not within the range of 1 < x1 < 1.2.  Thus, the teachings of Okayama show that it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal supersaturation ratio Po/Pe, including within the claimed range of 1 to 5, which is necessary to deposit a high quality Group III-nitride thin film predominantly on the substrate and not on surfaces within the growth chamber.  
Regarding claim 3, Mori does not explicitly teach that in the step of supplying the group-III element oxide gas and the nitrogen element-containing gas, the supersaturation ratio (Po/Pe) is set to equal to or greater than 1.3 and less than 2.5.  However, as noted supra with respect to the rejection of claim 1, in Example 7 at Table 2 and ¶¶[0124]-[0126] Mori teaches that GaN (24) growth is performed using H2O/H2/N2 and NH3/H2/N2 process gases analogous to those utilized in Examples 2 and 3 of the instant application.  Then in ¶[0077] Mori further teaches that the partial pressure of the Group III metal oxidation product gas (101a) may be supplied under pressure in the range of 105 to 1.5×107 Pa or under reduced pressure in the range of 10 to 105 Pa.  As also noted supra, in Fig. 18 and Example 7 in ¶¶[0124]-[0126] Mori teaches that as the Ga2O partial pressure increases from 42 to 147 Pa, the growth rate increases from 26 to 74 m/h while the XRC FWHM increases from 104 to 115.  In Examples 2 and 3 of the instant application, a Po/Pe ratio of 1.3 and 3.4 produced growth rates of 43 and 61 m/h with a polycrystal density of 4 and 896 number/cm2, respectively.  It therefore would have been within the capabilities of a person of ordinary skill in the art to utilize routine experimentation to systematically vary the Ga2O partial pressure from 42 to 230 Pa for a given temperature and set of growth conditions in the method of Mori in order to optimize the growth rate and crystalline quality necessary for a particular application.  In the process of optimizing the Ga2O partial pressure to produce a targeted growth rate in the range of 26 and 104 m/h with the desired crystalline quality and defect density, the Po/Pe ratio of Ga2O would necessarily fall within the claimed range of 1.3 to 2.5 as a result of being optimized for that particular set of growth conditions.  Furthermore, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a Po/Pe ratio in the range of between 1.3 and 2.5, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  This is further exemplified by at least Figs. 1-2 and ¶¶[0043]-[0079] of Okayama which teach an analogous system and method for the growth of GaN from Group III-oxide and nitrogen-containing gases.  In ¶[0060] Okayama specifically teaches that the ratio of the partial pressure of a gas at a certain temperature to the pressure where the substance can be present as a gas at the temperature is designated as the supersaturation degree and the supersaturation degree x1 of the mixed gas at the temperature achieved by the substrate heater preferably satisfies the relationship 1 < x1 < 1.2 in order for deposition to occur on the substrate.  Thus, crystal growth can be prevented from being deposited on other than the seed substrate since deposition will not occur in areas where the supersaturation degree x1 is not within the range of 1 < x1 < 1.2.  Thus, the teachings of Okayama show that it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal supersaturation ratio Po/Pe, including within the claimed range of 1.3 and 2.5, which is necessary to deposit a high quality Group III-nitride thin film predominantly on the substrate and not on surfaces within the growth chamber.  
Regarding claim 4, Mori teaches that the group-III element oxide gas and the nitrogen element-containing gas are supplied from a substrate temperature of the seed substrate of 1050 °C or less to introduce a group-III nitride crystal decomposition suppression layer (see, e.g., ¶[0080] which teaches that growth of the Group III nitride crystal may be performed at a temperature in the range of 700 to 1,500 °C and more preferably from 1,000 to 1,400 °C, which therefore includes the claimed range of 1,050 °C or less and, as such, would necessarily produce the GaN layer (24) as a decomposition suppression layer as claimed), but does not explicitly teach that in the step of supplying the group-III element oxide gas and the nitrogen element- containing gas, the supersaturation ratio (Po/Pe) is set to equal to or greater than 1.3 and less than 2.5.  However, as noted supra with respect to the rejection of claims 1 and 3, in Example 7 at Table 2 and ¶¶[0124]-[0126] Mori teaches that GaN (24) growth is performed using H2O/H2/N2 and NH3/H2/N2 process gases analogous to those utilized in Examples 2 and 3 of the instant application.  Then in ¶[0077] Mori further teaches that the partial pressure of the Group III metal oxidation product gas (101a) may be supplied under pressure in the range of 105 to 1.5×107 Pa or under reduced pressure in the range of 10 to 105 Pa.  As noted supra, in Fig. 18 and Example 7 in ¶¶[0124]-[0126] Mori teaches that as the Ga2O partial pressure increases from 42 to 147 Pa, the growth rate increases from 26 to 74 m/h while the XRC FWHM increases from 104 to 115.  In Examples 2 and 3 of the instant application, a Po/Pe ratio of 1.3 and 3.4 produced growth rates of 43 and 61 m/h with a polycrystal density of 4 and 896 number/cm2, respectively.  It therefore would have been within the capabilities of a person of ordinary skill in the art to utilize routine experimentation to systematically vary the Ga2O partial pressure from 42 to 230 Pa for a given temperature and set of growth conditions in the method of Mori in order to optimize the growth rate and crystalline quality necessary for a particular application.  In the process of optimizing the Ga2O partial pressure to produce a targeted growth rate in the range of 26 and 104 m/h with the desired crystalline quality and defect density, the Po/Pe ratio of Ga2O would necessarily fall within the claimed range of 1.3 to 2.5 as a result of being optimized for that particular set of growth conditions.  Furthermore, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a Po/Pe ratio in the range of between 1.3 and 2.5, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  This is further exemplified by at least Figs. 1-2 and ¶¶[0043]-[0079] of Okayama which teach an analogous system and method for the growth of GaN from Group III-oxide and nitrogen-containing gases.  In ¶[0060] Okayama specifically teaches that the ratio of the partial pressure of a gas at a certain temperature to the pressure where the substance can be present as a gas at the temperature is designated as the supersaturation degree and the supersaturation degree x1 of the mixed gas at the temperature achieved by the substrate heater preferably satisfies the relationship 1 < x1 < 1.2 in order for deposition to occur on the substrate.  Thus, crystal growth can be prevented from being deposited on other than the seed substrate since deposition will not occur in areas where the supersaturation degree x1 is not within the range of 1 < x1 < 1.2.  Thus, the teachings of Okayama show that it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal supersaturation ratio Po/Pe, including within the claimed range of 1.3 and 2.5, which is necessary to deposit a high quality Group III-nitride thin film predominantly on the substrate and not on surfaces within the growth chamber.  
Regarding claim 5, Mori teaches that the group-III element oxide gas and the nitrogen element-containing gas are supplied from a substrate temperature of the seed substrate of 1000 °C or less to introduce a group-III nitride crystal decomposition suppression layer (see, e.g., ¶[0080] which teaches that growth of the Group III nitride crystal may be performed at a temperature in the range of 700 to 1,500 °C and more preferably from 1,000 to 1,400 °C, which therefore includes the claimed range of 1,000 °C or less and, as such, would necessarily produce the GaN layer (24) as a decomposition suppression layer as claimed), but does not explicitly teach that in the step of supplying the group-III element oxide gas and the nitrogen element-containing gas, the supersaturation ratio (Po/Pe) is set to equal to or greater than 1.3 and less than 2.5.  However, as noted supra with respect to the rejection of claims 1 and 3, in Example 7 at Table 2 and ¶¶[0124]-[0126] Mori teaches that GaN (24) growth is performed using H2O/H2/N2 and NH3/H2/N2 process gases analogous to those utilized in Examples 2 and 3 of the instant application.  Then in ¶[0077] Mori further teaches that the partial pressure of the Group III metal oxidation product gas (101a) may be supplied under pressure in the range of 105 to 1.5×107 Pa or under reduced pressure in the range of 10 to 105 Pa.  As noted supra, in Fig. 18 and Example 7 in ¶¶[0124]-[0126] Mori teaches that as the Ga2O partial pressure increases from 42 to 147 Pa, the growth rate increases from 26 to 74 m/h while the XRC FWHM increases from 104 to 115.  In Examples 2 and 3 of the instant application, a Po/Pe ratio of 1.3 and 3.4 produced growth rates of 43 and 61 m/h with a polycrystal density of 4 and 896 number/cm2, respectively.  It therefore would have been within the capabilities of a person of ordinary skill in the art to utilize routine experimentation to systematically vary the Ga2O partial pressure from 42 to 230 Pa for a given temperature and set of growth conditions in the method of Mori in order to optimize the growth rate and crystalline quality necessary for a particular application.  In the process of optimizing the Ga2O partial pressure to produce a targeted growth rate in the range of 26 and 104 m/h with the desired crystalline quality and defect density, the Po/Pe ratio of Ga2O would necessarily fall within the claimed range of 1.3 to 2.5 as a result of being optimized for that particular set of growth conditions.  Furthermore, it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, a Po/Pe ratio in the range of between 1.3 and 2.5, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  This is further exemplified by at least Figs. 1-2 and ¶¶[0043]-[0079] of Okayama which teach an analogous system and method for the growth of GaN from Group III-oxide and nitrogen-containing gases.  In ¶[0060] Okayama specifically teaches that the ratio of the partial pressure of a gas at a certain temperature to the pressure where the substance can be present as a gas at the temperature is designated as the supersaturation degree and the supersaturation degree x1 of the mixed gas at the temperature achieved by the substrate heater preferably satisfies the relationship 1 < x1 < 1.2 in order for deposition to occur on the substrate.  Thus, crystal growth can be prevented from being deposited on other than the seed substrate since deposition will not occur in areas where the supersaturation degree x1 is not within the range of 1 < x1 < 1.2.  Thus, the teachings of Okayama show that it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal supersaturation ratio Po/Pe, including within the claimed range of 1.3 and 2.5, which is necessary to deposit a high quality Group III-nitride thin film predominantly on the substrate and not on surfaces within the growth chamber.  

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori in view of Okayama and further in view of a publication to Hoshino, et al. entitled “Effect of low-temperature GaN buffer layer on the crystalline quality of subsequent GaN layers grown by MOVPE,” Journal of Crystal Growth, Vol. 298, pp. 232-34 (2007) (“Hoshino”). 
Regarding claim 2, Mori and Okayama do not explicitly teach that in the step of supplying the group-III element oxide gas and the nitrogen element-containing gas, the group-III element oxide gas and the nitrogen element-containing gas are supplied from a temperature lower than a substrate temperature of the growing step to introduce a group-III nitride crystal decomposition suppression layer.  However, in the Introduction section on p. 232 Hoshino teaches the use of a low-temperature GaN buffer layer to improve the epitaxial growth of GaN on sapphire during vapor phase epitaxy.  In the Experimental and Results section at pp. 232-34 Hoshino further teaches that a low-temperature (LT) GaN buffer layer is typically performed at a temperature in the range of 425 to 475 °C in order to produce a high density of GaN nuclei.  This is then followed by the growth of a high temperature (HT) GaN epitaxial layer at a temperature of 1,150 °C.  As shown in Figs. 3-4, the HT GaN exhibits a reduced XRC FWHM and a step-flow surface morphology after growth of a LT GaN layer at 475 °C.  Thus, in view of the teachings of Hoshino a person of ordinary skill in the art would be motivated to grow an initial low-temperature GaN buffer layer prior to growth of the high-temperature GaN epitaxial layer in order to provide greater control over crystal nucleation and growth so that a higher quality GaN epitaxial layer may be grown.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714